Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1-20 are allowed because the prior art fails to teach or suggest multiplex targeted pre-amplification followed by nested PCR using target-specific primers on cfDNA.  The closest prior art teaches the same linear pre-amplification followed by nested PCR using target-specific primers on cellular DNA and in the context of qPCR not sequencing (US 2008/0050739).  Although US 2008/0050739 suggests sequencing instead of qPCR (paras. 0040-41), yet it fails to provide a reasonable expectation of success in doing so.  Although prior art teaches that “[b]ecause the concentration of cell-free DNA in urine was previously found to be very low [], this material was examined by use of a seminested PCR assay we have used previously for the analysis of single cells [],” yet this refence only demonstrates a 4-plex reaction, not a 10-plex reaction as minimally claimed (Li et al, Detection of donor-specific DNA polymorphisms in the urine of renal transplant recipients, Clin Chem. 2003 Apr;49(4):655-8. doi: 10.1373/49.4.655; see also Tungwiwat et al., "Non-invasive fetal sex determination using a conventional  nested PCR analysis of fetal DNA in maternal plasma," Clinica Chimica Acta, vol. 334, No. 1-2, Aug. 2003, pp. 173-177).  The Office could not find evidence to support a reasonable expectation of success using cfDNA in the claimed pre-amplification followed by nested PCR using target-specific primers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/           Primary Examiner, Art Unit 1637